Im                                         NE




                                   January       19,1967


Honorable  Joe Resweber                   Opinion      No. M- 7
County Attorney
Harris County                             Re:      Authority   of a’ sheriff
Houston, Texas                                     to relea5,e a person
                                                   arrested   under a writ of
                                                   attachment    upon the per-
                                                   sonal bond of the person
Dear Mr. Resweber:                                 under arrest.

       In an opinion     request     of   this     office   you pose   the
following   questions:

             “1.     Can the Sheriff,  when authorized  to
      accept     ‘bond r of a person arrested   under a writ
      of attachment      for the body of said person,
      (which writ issued      out ,of a civil court) release
      him on his personal      bond without   sureties or
      other security?

            "2.    If a personal    bond is not acceptable,
      are sureties    to be required    on the ‘bond’ authorized
      under such a- civil     writ?   Are any specific   number
      of sureties    required?

             “3.   If a personal   bond is not acceptable,
      and sureties    or other security    is required,   can
      the Sheriff    accept  a cash deposit   in lieu of
      sureties?     Would he be under a duty to aecept~
      cash in lieu of sureties if it were offered          to
      him?

            “4 . If a cash deposit    in lieu of sureties
      is permitted,   what procedures    should be followed
      in handling   any funds so collected?”

     There is no statute specifically   stating what, type of
bond is required in order to release  one who has been arrested
under a Writ of Attachment  for the body of a person,    which
writ was issued pursuant to an order of a civil   court.

      Under Rule 179, Texas Rules of Civil     Procedure,  and
under certain    statutory provisions,  Civil Courts can order
attachments   for the body of a person.    Article   6873, Vernon’s
                               - 22 -
Honorable    Joe Resweber,     page 2 (M-7)



Civil  Statutes,      directs   each sheriff  to execut,e all process
and precepts     directed     to him by legal aut,hority,   and make
ret,urn thereof     to t,he proper court.     Failure   to do so makes
the sheriff    liable     to be fined by the court as for a contempt.

       There being no specific  statute  which controls   this
case,    the Sheriff can accept a personal  bond of the arrested
person if the order of the court does not specify       or require
sureties    or other security.

      In the absence of specific   instructions    to the contrary
by the court issuing  the attachment,     the sheriff    can require
such security  as he deems necessary     to insure    the appearance
of the person giving  the bond.

       In answer to your last question,   the sheriff    accepting
a bond with a cash deposit    in lieu of sureties     should note
such fact on the bond and give the arrested       person a receipt
therefor   and then turn the executed   bond and money over to
the registry    of the court.

                              SUMMARY

             When a shertff     arrests     a oerson under a writ
      of attachment,     issued    outof     a civil     coupt, in
      accordance    with Rule 179, Texas Rules of Civil              Pro-
      cedure,    In his discretion,       he may accept       a personal
      bond of the arrested       person,     if the or~der of the
      court   does not specify      or require       sureties   or other
      security.     The sheriff     accepting     a bond with a cash
      deposit    for security    should return the executed
      bond together     with the cash deposit          to the court
      from which the attachment          issued.

                                                 y truly    yours,




Prepared    by Gilbert    J. Pena
Assistant    Attorney    General

APPROVED:
OPINION COMMITTEE
Hawthorne Phillips,    Chairman
W. V. Geppert,   Co-Chairman
Douglas Chilton
Monroe Clayton
Malcolm Quick
Milton Richardson
STAFF LEGAL ASSISTANT
A. J. Carubbi,   Jr.
                                     - 23 -